Smith, Judge.
This is an action for an equitable accounting and assumpsit for money had and received as well as the setting aside of certain deeds to property held by appellant. Appellant brings this appeal from the denial of her motion for a new trial and an adverse jury verdict of $58,000. The sole issue presented by this appeal is whether the verdict is “unreasonably and greatly in excess of the evidence.” We affirm.
Appellant contends that only $31,400 of the ward’s money was proven to have been received by her. However, there was evidence to the effect that most, if not all, of the money which flowed to the ward during the period of time in question was given by him to appellant and that this amounted to more than $60,000. “Where the judgment of the trial court awards damages within the range of the conflicting testimony, this court will not reverse the judgment of the trial court on the ground the judgment was excessive. Reserve Life Ins. Co. v. Ayers, 107 Ga. App. 660 (3) (131 SE2d 122).” Campo Const. v. Stembridge, 138 Ga. App. 555, 557 (226 SE2d 797) (1976). See Carter v. Lipsey, 70 Ga. 417 (4) (1883). As there was sufficient evidence to support the verdict, appellant’s enumerations of error are without merit.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.